         Case 3:17-cv-00135-JAM Document 253 Filed 09/03/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 FOUNDATION CAPITAL RESOURCES, INC.,
      Plaintiff,

        v.
                                                             No. 3:17-cv-135 (JAM)
 PRAYER TABERNACLE CHURCH OF LOVE,
 INC.,
       Defendant.


ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
  ORDER IN AID OF EXECUTION PURSUANT TO FEDERAL RULE OF CIVIL
                         PROCEDURE 70

       Upon consideration of the Plaintiff’s Motion For Order In Aid of Execution Pursuant to

Federal Rule of Civil Procedure 70 (hereafter, the “Motion”) (Doc. #193), Defendant’s

Response to Motion for Order in Aid of Execution (the “Response”) (Doc. #200), Plaintiff’s

Reply (Doc. #201) and Supplemental Reply (Doc. #203), and after an evidentiary hearing held

on February 10, 2021 before Magistrate Judge Farrish whose findings are set forth in that

certain Report and Recommendation on Motion for Order in Aid of Execution dated April 30,

2021 (Doc. #245) which has been affirmed by Judge Meyer’s Order Granting in Part and

Denying in Part Motion for Order in Aid of Execution dated August 30, 2021 (Doc. #250),

       IT IS HEREBY ORDERED that the Motion is GRANTED in part and DENIED in

part; and




                                               1
         Case 3:17-cv-00135-JAM Document 253 Filed 09/03/21 Page 2 of 4




       IT IS HEREBY FURTHER ORDERED that the Motion is DENIED as to the

following purported residential leases described below (the “Residential Leases”) with respect

to the properties located at 851 Central Avenue and 1065 Central Avenue, Bridgeport,

Connecticut:

               (1) Jenette Holt Lease - Lease dated August 1, 2019 by and between Prayer

                   Tabernacle Church of Love, Inc. and Jenette Holt for the property located at

                   1065 Central Avenue, Bridgeport, CT 06607; and

               (2) Ronald & Donna Reid Lease- Lease dated October 1, 2020 by and between

                   Prayer Tabernacle Church of Love, Inc. and Ronald and Donna Reid for the

                   property located at 851 Central Avenue, Bridgeport, CT 06607.

       IT IS HEREBY FURTHER ORDERED that notwithstanding the denial of the Motion

as to the Residential Leases, that nothing contained herein shall prevent, preclude or prohibit

the Plaintiff from exercising any and all rights or remedies that exist under state or federal law

and inure to the benefit of a party who obtains title to property through a judgment of

foreclosure with respect to the Residential Leases;

       IT IS HEREBY FURTHER ORDERED that the Motion is GRANTED as to the

following purported commercial leases described below (the “Invalid Leases”) with respect to

the properties located at 729 Union Avenue, 1243 Stratford Avenue and 1277 Stratford

Avenue, Bridgeport, Connecticut:

               (1) Kingdom’s Little Ones Lease – Lease by and between Prayer Tabernacle

                   Church of Love, Inc. and Kingdom’s Little Ones Daycare for the property

                   located at 729 Union Avenue, Bridgeport, CT 06607;
                                                 2
         Case 3:17-cv-00135-JAM Document 253 Filed 09/03/21 Page 3 of 4




                (2) Camp Agape Summer Camp Lease - Lease dated July 1, 2020 by and

                   between Prayer Tabernacle Church of Love, Inc. and Camp Agape Summer

                   Camp for the property located at 729 Union Avenue, Bridgeport, CT 06607;

                (3) Cathedral of the Holy Spirit Lease - Lease dated February 1, 2018 by and

                   between Prayer Tabernacle Church of Love, Inc. and Cathedral of the Holy

                   Spirit for the property located at 729 Union Avenue, Bridgeport, CT 06607;

                (4) Agape Food Pantry Lease- For the property located at 1243 Stratford

                   Avenue, Bridgeport, CT 06607;

                (5) The Lightclub Youth Team Lease – For the property located at 1277

                   Stratford Avenue, Bridgeport, CT 06607; and

                (6) Love Christian Academy Lease – For the property located at 729 Union

                   Avenue, Bridgeport, CT 06607.

       IT IS HEREBY FURTHER ORDERED that the interest of any purported tenant who

is a counter-party to any of the leases identified above as one of the Invalid Leases is hereby

extinguished;

       IT IS HEREBY FURTHER ORDERED that the following purported tenants with

respect to the Invalid Leases (collectively, the “Tenants”) shall vacate the premises described

below within fourteen (14) days of the service of this order:

                (1) Kingdom’s Little Ones – 729 Union Avenue, Bridgeport;

                (2) Camp Agape Summer Camp – 729 Union Avenue, Bridgeport;

                (3) Cathedral of the Holy Spirit – 729 Union Avenue, Bridgeport;

                (4) Agape Food Pantry – 1243 Stratford Avenue, Bridgeport;

                                                 3
         Case 3:17-cv-00135-JAM Document 253 Filed 09/03/21 Page 4 of 4




               (5) The Lightclub Youth Team – 1277 Stratford Avenue, Bridgeport;

               (6) Love Christian Academy – 729 Union Avenue, Bridgeport

       IT IS HEREBY FURTHER ORDERED that in the event any of the Tenants fails to

vacate the premises within the time set forth above, such tenant may be held in contempt of

court upon motion by the Plaintiff;

       IT IS HEREBY FURTHER ORDERED that upon expiration of the fourteen (14) day

period set forth above, that Plaintiff may take any and all steps necessary to secure the

property located at 729 Union Avenue, Bridgeport, Connecticut (the only one of the five

foreclosed properties with all purported leasehold interests having been extinguished),

including but not limited to, changing the locks;

       IT IS HEREBY FURTHER ORDERED that Plaintiff shall serve a copy of this Order

within three (3) business days of its entry upon the Tenants by mailing a copy of same via First

Class, U.S. mail, to each purported tenant at its respective leased property; and

       IT IS HEREBY FURTHER ORDERED that Plaintiff shall file a Certificate of

Service with respect to service of this order.

       It is so ordered. Dated at New Haven this 3rd day of September 2021.


                                                        /s/ Jeffrey Alker Meyer
                                                        Jeffrey Alker Meyer
                                                        United States District Judge




                                                    4
